Exhibit 10.1

 



EQUITY PURCHASE AGREEMENT

 

August 13, 2018

 

 

 

Party A: Chun-Chung CHEN

 

Party B: NowNews Digital Media Technology Co., Ltd. (OTCQB trading symbol:
“NDMT”) 

 

WHEREAS, Party B intends to dispose its wholly-owned subsidiary, Worldwide Media
Investments Corp. and Party A intends to purchase 100% of the equity interest of
Worldwide Media Investments Corp. from Party B.

 

THEREFORE, Party A and Party B agree to the terms set forth in below based on
the commitments, warranties and conditions of the Equity Purchase Agreement
(this “Agreement”):

 

I.Purchase

 

Method of Purchase

 

Party B agrees to sell 20,000,000 ordinary shares of Worldwide Media Investments
Corp., constituting its 100% of the equity interest, to Party A in exchange for
an aggregate of $7,500,000. The transfer of the shares shall be completed within
thirty (30) business days after the execution date of this Agreement.

 

II.Rights and Obligations

 

After Party A obtains 100% of the equity interest of Worldwide Media Investments
Corp. from Party B, Party A shall accept Worldwide Media Investments Corp.’s
relevant rights and obligations. Party B shall inform Party A of all of its
rights and obligations. Party B shall not refuse or delay to perform such
obligations for any reasons.

 

III.Obligation of Confidentiality

 

Both Parties shall keep confidential and not publish or otherwise disclose to a
third party, directly or indirectly, for any purpose, any confidential
information indicated in this Agreement regarding the details of this
transaction. In the event that any party has the necessity to disclose any
aforementioned confidential information because of the laws, orders from the
court of other authorities, or any other special circumstances that require the
disclosure of such information, such party shall immediately notify the other
party in writing of such necessity. Provided, the parties agree that, the
special circumstances are limited to tax declaration, tax investigations
conducted by the governmental authorities, or because of the compliance of other
legal regulations that are not violating this Agreement, and the confidential
information will not be used publicly. Otherwise, the parties shall not disclose
the confidential information to a third party. In the event that this Agreement
is terminated, the parties hereto shall be subject to the confidentiality
obligations under this Agreement within two years after the termination of this
Agreement.

 

 

 

 



IV.Termination/Invalidation of the Agreement

 

4.1Termination by Any of the Parties

 

If any party violates any provisions of this Agreement, and fails to take
remedial and corrective measures within 15 days, the other parties shall have
the right to terminate this Agreement.

 

4.2The Effectiveness of the Termination

 

In the event that this Agreement is terminated in accordance with the Section
4.1 above, none of the parties is liable for providing compensation or damages
to the other parties for the termination of this Agreement; however, the rights
or liabilities of the parties existed prior to the termination shall not be not
affected by the termination of this Agreement.

 

V.Miscellaneous

 

5.1Amendment to this Agreement

 

This Agreement shall not be amended or revised unless the contracting parties
provide consent in writing.

 

5.2Expenses

 

Except as otherwise agreed by the parties, the expenses incurred due to the
completion of the transactions under this Agreement (including but not limited
to attorneys' fees) shall be borne by the each party itself.

 

 

 

 



5.3Integrity

 

This Agreement is an integral contract of transactions, and replaces all of the
prior oral and written acknowledgement and agreements.

 

5.4Choice of Law

 

The interpretation and enforcement of this Agreement is governed by the laws of
the State of Nevada, United States.

 

5.5Dispute Resolution

 

All parties agree that all disputes related to this Agreement shall be resolved
by the parties through friendly means. Any dispute or claim that is related to
this Agreement, or related to the breach of this Agreement, which is not
properly settled shall be resolved by arbitration. The arbitral proceedings
shall be conducted in the State of Nevada, United States, in accordance with the
relevant regulations of the State of Nevada, United States.

 

5.6Notice

 

Any and all of the notices among the two parties related to this Agreement shall
be in writing and shall be sent by fax or registered mail; if sent by registered
mail, on the 5th day after the date of the postmark, it shall be deemed to have
been delivered to the other party; if sent by fax, it will be deemed to have
been delivered on the next business day after the transmission. The notice shall
indicate the addresses of the following parties:

 

 

 

 

 



Party A

 

Receiver: Chun-Chung Chen Address: 51 Jilong Road Second Part, 16th Floor, Xinyi
District, Taipei City, Taiwan



  

Party B:

 

NowNews Digital Media Technology Co., Ltd. Attn: Chi-Yuan Chang Address: 4F, No.
32, Ln. 407, Sec. 2. Tiding Road   Neihu District, Taipei City, Taiwan

 

5.7Copy

 

This Agreement may be executed in two counterparts, both of which when taken
together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

 

 

 

Agreed and Accepted by:

 

 

Party A           Buyer: Chun-Chung CHEN              



ID Number:





       

 

 

Party B           Seller: NowNews Digital Media Technology Co., Ltd.            
 

 Representative:



 

    Alan Chen     Chairman  

 

 

_______, 2018

 



 

 

 

